SIMPSON, J.
This was a statutory action of ejectment, commenced January 29th, 1901, and the defendant introduced, in evidence a deed executed by the plaintiff *631and his wife on the 20th day of September, 1898, conveying the land in question to J. M. Rottenberry. No objection was offered to the introduction of this deed except on’the ground that it was irrelevant, which was properly overruled. The deed was regularly acknowledged and recorded. No testimony was offered to show that J. M. Rottenberry had ever reconveyed said lands to plaintiff.
In order to recover in an action of ejectment, the plaintiff must show title at the commencement of the suit and on to the time of trial. — Cofer v. Shening, 98 Ala. 338; Bruce v. Bradshaw, 69 Ala. 360; Scranton v. Ballard, 64 Ala. 403.
The judgment of the court is affirmed.
McClellan, C. J., Tyson and Anderson, J. J., concurring.